Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamorita; Shinobu et al. (US 20170253971 A1). Kawamorita teaches a gas introduction structure for supplying a processing gas into a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), comprising: a processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7); a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper portion (112d; Figure 16) of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the lower end (bottom of 132i; Figure 16) and the upper portion (112d; Figure 16), as claimed by claim 1. The above and below italisized claimed features are believed to be intended use recitations for the pending claimed apparatus (Figure 14). Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus (Figure 14) claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Kawamorita further teaches:
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is provided in plural numbers (1222a,1212a; Figure 16) and the plurality of connection portions (1222a,1212a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4) is provided along the vertical direction of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 3
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed in a pipe shape, as claimed by claim 4
The structure of claim 1, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is formed to extend along the vertical direction of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 5
The structure of claim 2, wherein the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) is configured to connect at least an upper portion of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), as claimed by claim 6
The structure of claim 1, wherein the processing gas is a raw material gas
The structure of claim 8, wherein the raw material gas is introduced into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) heated to a temperature (“heating part (not shown)”; [0117]) equal to or higher than a thermal decomposition temperature (“heating part (not shown)”; [0117]) of the raw material gas through the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), as claimed by claim 9. Applicant’s “thermal decomposition temperature” is a function of the physical properties of the raw material gas and is thus not considered a structural limitation.
The structure of claim 1, wherein the dilution gas is an inert gas or a hydrogen gas, as claimed by claim 10
The structure of claim 1, wherein a heater (“heating part (not shown)”; [0117]) configured to heat the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is provided on an outer periphery side of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 11
The structure of claim 1, wherein the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) is configured to accommodate a plurality of substrates held in a shelf shape by a substrate holder (434; Figure 14), as claimed by claim 12
A thermal processing apparatus (Figure 14) comprising: a vertically-elongated processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); a gas introduction structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) configured to supply a processing gas into the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); an exhauster (472,474; Figure 14) configured to exhaust the processing gas existing in the processing container (422; Figure processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) extending along a vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) configured so that the processing gas is introduced from a lower end (bottom of 132i; Figure 16) toward an upper end (top of 132i+122g/1223a; Figure 16) of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7), a dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) extending along the vertical direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2) in the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2); and a connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) configured to bring an inside of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) into communication with an inside of the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), the connection portion (1222a; Figure 16-Applicant’s F3; Figure 8F; assumed to be connection pipe 130; Figure 3,4; Applicant’s F3; Figure 8F) connecting at least an upper processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) that is closer to the upper end (top of 132i+122g/1223a; Figure 16) than the lower end (bottom of 132i; Figure 16) of the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7), wherein the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) has a plurality of gas discharge holes (152; Figure 16) formed along the vertical direction between the loweer end and the upper portion (112d; Figure 16), as claimed by claim 13
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamorita; Shinobu et al.(US 20170253971 A1) in view of Sasaki; Takafumi et al. (US 20120315767 A1). Kawamorita is discussed above. Kawamorita does not teach the structure (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) of claim 1, wherein the processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and the dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) are arranged side by side along a circumferential direction of the processing container (422; Figure 14; [0112]-Applicant’s 34; Figure 2), as claimed by claim 7

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki.
Motivation for Kawamorita to angularly offset Kawamorita’s processing gas supply pipe (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and Kawamorita’s dilution gas supply pipe (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) as taught by Sasaki is for uniform processing as taught by Sasaki ([0179]).
Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments have been reconsidered in view of the Examiner’s closest cited prior art Kawamorita; Shinobu et al. (US 20170253971 A1). Applicant’s amendments have necessitated new grounds of rejection under Kawamorita; Shinobu et al. (US 20170253971 A1) as noted above.
Applicant states:
“

“
In response, the Examiner notes that the new grounds of rejection have redefined the claimed processing gas supply pipe from (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7) to (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) and and the dilution gas supply pipe from (132i+121g/1213a; Figure 16-Applicant’s 120; Figure 3,4; 620,720; Figure 7) to (130d; Figure 14; 133i+122g/1223a; Figure 16-”injector”-Applicant’s 110; Figure 3,4; ,610,710; Figure 7). On these new grounds, the Examiner has performed a comprehensive claim analysis and fully reconsidered the amended claims. The Examiner’s claim analysis has thus produced rejections that are believed to both anticipate and render obvious the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716